EXHIBIT 10.3

EXECUTION VERSION

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT (this “Agreement”) is entered into as of March 26,
2012 by and among Comverge, Inc., a Delaware corporation, (“Comverge”),
Alternative Energy Resources, Inc., a Delaware corporation (“AER”), Enerwise
Global Technologies, Inc., a Delaware corporation (“Enerwise”), Comverge Giants,
LLC, a Delaware limited liability company (“Giants”), Public Energy Solutions,
LLC, a New Jersey limited liability company (“PES”), Public Energy Solutions NY,
LLC, a Delaware limited liability company (“PESNY”), and Clean Power Markets,
Inc., a Pennsylvania corporation (“CPM”; and together with Comverge, AER,
Enerwise, Giants, PES and PESNY, each a “Borrower” and individually,
collectively, jointly and severally, the “Borrowers”), and Grace Bay Holdings
II, LLC (“Grace Bay”), as the sole holder of the Loans.

W I T N E S S E T H:

WHEREAS, Borrowers and the predecessor-in-interest to Grace Bay entered into
that certain Loan and Security Agreement (as the same has been amended,
restated, supplemented or otherwise modified from time to time, including
pursuant to this Agreement, the “Credit Agreement”);

WHEREAS, Events of Defaults are currently in existence under (i) Section 6.1(c)
of the Credit Agreement as a result of Borrowers’ failure to comply with
Section 6(a) of the Schedule to the Credit Agreement by the Borrowers failing to
deliver a Compliance Certificate, whether in redacted form or not, for the month
ending December 31, 2011 by January 30, 2012 (with a five Business Day grace
period pursuant to Section 6.1(c) of the Credit Agreement ending
February 6, 2012), (ii) Section 6.1(c) of the Credit Agreement as a result of
Borrowers’ failure to comply with Section 6(a) of the Schedule to the Credit
Agreement by the Borrowers failing to deliver a Compliance Certificate for the
month ending January 31, 2012 by March 1, 2012 (with a five Business Day grace
period pursuant to Section 6.1(c) of the Credit Agreement ending on
March 8, 2012), (iii) Sections 6.1(d) and 6.1(l) of the Credit Agreement as a
result of Borrowers’ failure to comply with Section 3.14 of the Credit Agreement
and Section 3 of the Intellectual Property Agreement dated November 5, 2010 by
and among the Borrowers and the holders of the Loans with respect to the
Borrowers failing to notify the holders of the Loans about the trademark
applications and patent applications that were filed with the United States
Patent and Trademark Office after the date the Credit Agreement that are listed
on Schedule A attached hereto, (iv) Section 6.1(b) of the Credit Agreement as a
result of Borrowers’ failure to pay the February and March Amortization Payments
(as defined below) by the Due Date (as defined below), (v) Section 6.1(c) of the
Credit Agreement as a result of Borrowers’ failure to deliver any Report when
due prior to the date hereof, (vi) Section 6.1(f) of the Credit Agreement as a
result of (1) the “Existing Event of Default” as defined in the Senior
Forbearance Agreement as in effect on the date hereof and (2) the breach of any
terms of the Senior Debt Documents for the same underlying events giving rise to
any Events of Default set forth in clauses (i) - (v) and clause (vii) of this
paragraph, (vii) Section 6.1(f) of the Credit Agreement as a result of (1) the
“Existing Event of Default” as defined in the Bridge Loan Forbearance Agreement
(as defined below) as in effect on the date hereof and (2) the breach of any
terms of that certain Note Purchase Agreement dated as of the date hereof (as
the same has been amended, restated,

 

1



--------------------------------------------------------------------------------

supplemented or otherwise modified from time to time, the “NPA”), by and among
the Borrowers, the Bridge Lender (as defined below) and the other parties
thereto, for the same underlying events giving rise to any Events of Default set
forth in clauses (i) - (vi) of this paragraph (all such Events of Default
mentioned in (i) – (vii) in this paragraph, the “Specified Existing Events of
Default”);

WHEREAS, in addition to the Specified Existing Events of Default, Borrowers have
informed Grace Bay that they do not expect to be in compliance with (i) Sections
3.16(f), 4.9 and 4.10 of the Credit Agreement because of the possibility that
the Borrowers will fail to remain a Reporting Issuer and to cause the common
stock of Comverge to be authorized for quotation on the NasdaqGM and
(ii) Section 4.6(xii) of the Credit Agreement because of Comverge South Africa
Ltd.’s conducting active business and holding Non-Trivial assets, such
additional Events of Default when same shall actually come into existence under
the Credit Agreement, the “Specified Future Defaults”);

WHEREAS, the Borrowers failed to meet the Minimum Revenues test set forth in
Section 1(d) of the Schedule to the Credit Agreement for the fiscal quarter
ended December 31, 2011 (the “Missed December Minimum Revenues Threshold”), and
as a result of the Missed December Minimum Revenues Threshold and in accordance
with Section 1(d) of the Schedule to the Credit Agreement, Grace Bay has
exercised its Amortization Right, with the first principal payment of $562,500
being due and payable on February 1, 2012 with subsequent principal payments
being due on the first of each calendar month thereafter in accordance with the
terms of the Credit Agreement. Grace Bay deferred the payments of $562,000 that
were due and payable both on February 1, 2012 and March 1, 2012 (the “February
and March Amortization Payments”) until March 9, 2012 (the “Due Date”);

WHEREAS, the Borrowers have informed Grace Bay that it may not satisfy the
Minimum Revenues test for any fiscal quarter ending during the Forbearance
Period (the “Missed Forbearance Period Minimum Revenues Tests”);

WHEREAS, Borrowers have requested that, during the Forbearance Period, Grace Bay
forbear (i) from exercising the rights and remedies they may possess under the
Credit Agreement and the other Loan Documents as a result of (A) the Specified
Existing Events of Default and any other Events of Default that are not Material
Defaults that are existing on or prior to the date hereof (collectively, the
“Existing Events of Default”), and (B) the Specified Future Defaults and
Non-Material Future Defaults, and (ii) from exercising its Amortization Right
with respect to the Missed December Minimum Revenues Threshold and the Missed
Forbearance Period Minimum Revenues Test, for, in each case, a certain period of
time; and

WHEREAS, Grace Bay is willing to forbear from exercising their rights and
remedies as a result of the Existing Events of Default, Specified Future
Defaults, the Non-Material Future Defaults, the Missed December Minimum Revenues
Threshold and the Missed Forbearance Period Minimum Revenues Test for, in each
case, during the Forbearance Period, on the terms and subject to the conditions
set forth herein.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties hereto
agree as follows:

1. Defined Terms. Capitalized terms used but not defined herein, including in
the preamble and recitals above, shall have the meanings ascribed to such terms
in the Credit Agreement. As used herein, the following terms shall have the
respective meanings given to them below:

(a) “Acquisition Agreement” means that certain Agreement and Plan of Merger
dated as of the date of this Agreement by and among Comverge, Peak Holding Corp.
and Peak Merger Corp.

(b) “Applicable Termination Date” means the earliest to occur of (1) in the
event of a termination of the Acquisition Agreement pursuant to any of
Section 9.1(a), Section 9.1(b)(i), Section 9.1(b)(ii), Section 9.1(d)(i)(B) (if
such Company Adverse Recommendation Change is not made in connection with a
Superior Proposal, as such terms are defined in the Acquisition Agreement),
Section 9.1(d)(i)(C), Section 9.1(d)(ii) or Section 9.2 thereof, the date of
such termination, (2) in the event of a termination of the Acquisition Agreement
pursuant to any of Section 9.1(c)(i), Section 9.1(c)(iii), Section 9.1(d)(i)(A)
or Section 9.1(d)(i)(B) (if such Company Adverse Recommendation Change is made
in connection with a Superior Proposal) thereof, the earlier of (x) the date
that is 45 days following the date of such termination and (y) the consummation
of the Superior Proposal (pursuant to and as defined in the Acquisition
Agreement) in connection with which the Acquisition Agreement was terminated and
(3) in the event of a termination of the Acquisition Agreement pursuant to any
of Section 9.1(c)(ii), or Section 9.1(d)(iii), the later of (x) the date that is
30 days following the date of such termination or (y) the date that is 40 days
following the date of this Agreement.

(c) “Call Make-Whole Amount” means, on any date of prepayment of all or any
portion of the Obligations, an amount in cash equal to 125% of the then
applicable Make-Whole Amount.

(d) “Forbearance Period” shall have the meaning set forth in Section 3(b)
hereof.

(e) “Forbearance Termination Date” means the earlier to occur of (i) the
Applicable Termination Date and (ii) the date on which the forbearance
effectuated by Section 3(b) of this Agreement shall cease due to the occurrence
of any of the events described in Section 4 hereof.

(f) “Material Default” means the occurrence of any of the following events:

(a) an Event of Default occurs that would reasonably be expected to result in a
Material Adverse Change;

(b) any Event of Default arising under or caused by (i) Sections 6.1(b) of the
Credit Agreement, (ii) Section 6.1(e) of the Credit Agreement,
(iii) Section 6.1(g) of the Credit Agreement, (iv) Section 6.1(h) of the Credit
Agreement, (v) Section 6.1(i) of the Credit Agreement, or (vi) Section 6.1(m) of
the Credit Agreement; and

 

3



--------------------------------------------------------------------------------

(c) any Event of Default arising with respect to any material failure to comply
with (i) Section 4.5 of the Credit Agreement, (ii) Section 4.6(iv) of the Credit
Agreement, (iii) Section 4.6(vi) of the Credit Agreement, (iv) Section 4.6(ix)
of the Credit Agreement, (v) Section 4.6(xiii) of the Credit Agreement (it being
agreed that transactions pursuant to the Acquisition Agreement, including
actions taken in accordance with the Acquisition Agreement in connection with a
Superior Proposal (as defined in the Acquisition Agreement) shall not constitute
a “Material Default” as long as Borrowers comply with Section 2 of this
Agreement, or (vi) Section 5 of the Schedule to the Credit Agreement.

For the avoidance of doubt, no Material Default shall be deemed to exist
(i) with respect to an Event of Default under Section 6.1(f) of the Credit
Agreement arising (a) from a default under the NPA and/or the Note Documents (as
defined in the NPA) that does not constitute a “Material Default” as long as the
forbearance pursuant to the Bridge Loan Forbearance Agreement (as in effect on
the date hereof) has not been terminated or otherwise ceased to be in effect,
(b) from a default under the Senior Debt Documents that does not constitute a
“Material Default” as long as the forbearance pursuant to the Senior Forbearance
Agreement (as in effect on the date hereof) has not been terminated or otherwise
ceased to be in effect, and (ii) from a default under Section 7 hereof (other
than Section 7(a) hereof).

(g) “Make-Whole Amount” means, on any date of prepayment of all or any portion
of the Obligations, an amount in cash equal to the present value, as determined
by Grace Bay in its reasonable discretion, of all required interest payments
(including interest payments on interest paid in kind) due on Obligations that
are prepaid from the date of prepayment through and including the Maturity Date
(it being acknowledged and agreed that the interest rate applicable to all such
interest shall be 10.25%, which includes Default Rate interest), discounted to
the date of prepayment on a quarterly basis (assuming a 360-day year and actual
days elapsed) at a rate equal to the sum of the Treasury Rate plus 0.50%. The
parties hereto acknowledge and agree that, in light of the impracticality and
extreme difficulty of ascertaining actual damages, the Make-Whole Amount set
forth herein in intended to be a reasonable calculation of the actual damages
that would be suffered by Grace Bay as a result of any such
repayment/prepayment. The parties hereto further acknowledge and agree that the
Make-Whole Amount is not intended to act as a penalty or to punish the Borrowers
for any such repayment/prepayment.

(h) “Material Adverse Change” is (a) a material impairment in the perfection,
priority or enforceability of Grace Bay’s Lien in the Collateral (taken as a
whole) or in the value of such Collateral (taken as a whole); (b) a material
adverse change in the business, operations or financial condition of the
Borrowers and their Subsidiaries, taken as a whole; (c) an event of default in
the payment of any interest or principal (other than principal payments with
respect to the Amortization Right during the Forbearance Period) on the Loans;
(d) a material impairment in the Borrowers’ ability to make any payment of
Obligations; or (e) any warranty, representation or statement made or delivered
by the Borrowers to Grace Bay, now or in the future, shall be untrue or
misleading in any material respect with respect to the Collateral (taken as a
whole), the perfection, priority or enforceability of Grace Bay’s Lien in the
Collateral (taken as a whole) or the financial statements delivered by the
Borrowers to Grace Bay, when made or deemed to be made.

 

4



--------------------------------------------------------------------------------

(i) “Maturity Date” means that certain date set forth in Section 4 of the
Schedule to the Credit Agreement.

(j) “Non-Material Future Default” means any Default or Event of Default that is
not a Material Default that occurs after the date hereof but prior to the
Forbearance Termination Date.

(k) “Treasury Rate” means a rate equal to the then current yield to maturity on
actively traded United States of America Treasury securities having a constant
maturity and having a duration equal to (or the nearest available tenor) the
period from the date that payment is received to the date that falls on the
Maturity Date.

2. Consent; Mandatory Prepayment; Optional Prepayment.

(a) Subject to the terms and conditions set forth herein, and notwithstanding
anything to the contrary in the Credit Agreement and the other Loan Documents,
Grace Bay hereby irrevocably consents to the transactions set forth in the
Acquisition Agreement (as defined below) and any Superior Proposal (pursuant to
and as defined in the Acquisition Agreement), so long as, all of the Obligations
(including the Make-Whole Amount or the Call Make-Whole Amount, as applicable),
but excluding contingent indemnification obligations under the Credit Agreement
for which no claim has been asserted, are paid in full within two (2) business
days of the time of the consummation of the tender offer contemplated by the
Superior Proposal.

(b) Notwithstanding anything to the contrary in the Credit Agreement and the
other Loan Documents, if the Acquisition Agreement is terminated either (i) by
Comverge pursuant to Section 9.1(c)(i) or Section 9.1(c)(iii) of the Acquisition
Agreement or (ii) by Peak Holding Corp. (the “Bridge Lender”) pursuant to
Section 9.1(d)(i)(A) or Section 9.1(d)(i)(B) (if such Company Adverse
Recommendation Change is made in connection with a Superior Proposal, as such
terms are defined in the Acquisition Agreement) of the Acquisition Agreement,
then, within two (2) business days after the consummation of the tender offer
contemplated by the Superior Proposal (pursuant to and as defined in the
Acquisition Agreement), at the election of Grace Bay (which election shall be
made within 1 business day of the termination of the Acquisition Agreement), the
Borrowers shall prepay all of the Obligations (including the Make-Whole Amount),
but excluding contingent indemnification obligations under the Credit Agreement
for which no claim has been asserted, to Grace Bay.

(c) Notwithstanding anything to the contrary in the Credit Agreement and the
other Loan Documents, if the Acquisition Agreement is terminated either (i) by
Comverge pursuant to Section 9.1(c)(i) or Section 9.1(c)(iii) of the Acquisition
Agreement or (ii) by Peak Holding Corp. (the “Bridge Lender”) pursuant to
Section 9.1(d)(i)(A) or Section 9.1(d)(i)(B) (if such Company Adverse
Recommendation Change is made in connection with a Superior Proposal, as such
terms are defined in the Acquisition Agreement) of the Acquisition Agreement,
then, within two (2) business days after the consummation of the tender offer
contemplated by the Superior Proposal (pursuant to and as defined in the
Acquisition Agreement), at the election of the Borrower (which election shall be
made within 1 business day of the termination of the Acquisition Agreement), the
Borrowers shall prepay all of the Obligations (including the Call Make-Whole
Amount), but excluding contingent indemnification obligations under the Credit
Agreement for which no claim has been asserted, to Grace Bay.

 

5



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in the Credit Agreement and the
other Loan Documents, if the Acquisition Agreement is terminated pursuant to
either Section 9.1(c)(ii) or Section 9.1(d)(iii) of the Acquisition Agreement,
then, within thirty (30) days after such termination, the Borrowers may elect at
their option to prepay all (but not less than all) of the Obligations (including
the Make-Whole Amount), but excluding contingent indemnification obligations
under the Credit Agreement for which no claim has been asserted, to Grace Bay.

3. Forbearance in Respect of the Existing Events of Default, Specified Future
Defaults and Non-Material Future Defaults.

(a) Acknowledgment of Specified Existing Events of Default, Specified Future
Defaults and Existing Debt. Grace Bay and each Borrower hereby acknowledges and
agrees that (i) the Specified Existing Events of Default have occurred and are
continuing and are material, (ii) upon the occurrence thereof the Specified
Future Defaults shall be material Events of Default and (iii) the Amortization
Right that has been exercised by Grace Bay due to the Missed December Revenues
Threshold is a material right of Grace Bay. Grace Bay has not waived, presently
does not intend to waive, and may never waive the Existing Events of Default,
any the Specified Future Defaults, any other Events of Default and its
Amortization Right with respect to the Missed December Revenues Threshold and
nothing contained herein or in the transactions contemplated hereby shall be
deemed to constitute any such waiver or to establish a custom or course of
dealing. Each Borrower acknowledges and agrees that, as of the date hereof the
outstanding principal balance of the Loan is $15,000,000. The Borrowers hereby
irrevocably and unconditionally withdraw their letter dated March 5, 2012 to
Grace Bay and the other holders of the Loans and agree and acknowledge all of
the actions and events claimed in that certain letter dated February 27, 2012
(the “February 27th Letter”), by Partners for Growth III, L.P. (“PFG”), a former
holder of Loans, and Grace Bay to the Borrowers and that certain letter dated
March 2, 2012 (the “March 2nd Letter”), by PFG and Grace Bay to the Borrowers.
From the date hereof and at all times hereafter, the Borrowers agree not to
argue against, repudiate or claim any defense against any action or event
claimed by Grace Bay and the holders of the Loans set forth in the February 27th
Letter and the March 2nd Letter.

(b) Forbearance. In reliance upon the representations, warranties and covenants
of the Borrowers contained in this Agreement, and subject to the terms,
conditions, modifications and amendments set forth in this Agreement and any
documents or instruments executed in connection herewith, Grace Bay, subject to
the provisions of Section 3(c) below, agrees to forbear, during the period (the
“Forbearance Period”) commencing on the date hereof and ending on the
Forbearance Termination Date, from exercising its rights and remedies under the
Credit Agreement and other Loan Documents or applicable law in respect of or
arising out of the Existing Events of Default, Specified Future Defaults,
Non-Material Future Defaults and its Amortization Right with respect to the
Missed December Revenues Threshold and the Missed Forbearance Period Minimum
Revenues Test. Upon the termination of the Forbearance Period, the agreement of
Grace Bay to forbear pursuant to this Section 3(b) shall automatically and
without further action terminate and be of no force and effect, it being
expressly agreed that the effect of such termination will be to permit Grace Bay
to exercise all rights and remedies in

 

6



--------------------------------------------------------------------------------

respect of any Events of Default and its Amortization Right with respect to the
Missed December Revenues Threshold (regardless of whether 20 Business Days have
passed since the Borrowers delivered a report certifying as to the Minimum
Revenues test for December 31, 2011) immediately in accordance with the Credit
Agreement and other Loan Documents or applicable law.

(c) No Forbearance. Notwithstanding anything to the contrary contained in
Section 3(b):

(i) The Existing Events of Default (and each Specified Future Default and each
Non-Material Future Default, in each case, upon the occurrence thereof) shall
constitute an Event of Default under the Credit Agreement and each other Loan
Document for the purpose of determining whether or not certain actions or
in-actions may be taken or otherwise acquiesced to by or on behalf of any
Borrower, as set forth therein. Accordingly, any actions or in-actions taken or
omitted by any Borrower in violation of any provision governing whether such
action or in-action may or may not be taken or omitted while any Event of
Default exists will constitute additional Events of Default under the Credit
Agreement and the other Loan Documents, as well as a breach of the terms of this
Agreement.

(ii) Grace Bay’s Amortization Rights with respect to the Missed December
Revenues Threshold shall continue to exist regardless of any action or
in-actions taken or otherwise acquiesced to by or on behalf of any Borrower. The
forbearance of the Amortization Right with respect to the Missed December
Minimums Revenues Threshold and any Missed Forbearance Period Minimum Revenues
Tests provided under Section 3(b) shall not affect the ability or right of Grace
Bay to exercise the Amortization Right with respect to any missed Minimum
Revenues test for any other future fiscal quarters and shall in no way be
considered a course of dealing or a right of the Borrowers to any forbearance or
waiver of Grace Bay’s right to exercise its Amortization Right with respect to
any future fiscal quarter.

(iii) Notwithstanding anything to the contrary and regardless of whether the
Forbearance Period is still in effect, the right to request Subsequent Notes has
been permanently terminated due to the Missed December Revenues Threshold. Any
decision to allow the Borrowers to exercise their right to request Subsequent
Notes hereafter, if at all, shall be in the Grace Bay’s sole and absolute
discretion and shall be made on a case-by-case basis without waiving, ceasing or
curing any Specified Existing Event of Default, any Specified Future Default
that becomes an Event of Default or any other Event of Default.

(iv) The Default Rate shall continue to be charged on the applicable Obligations
during the Forbearance Period as a result of the existence of the Specified
Existing Events of Default in accordance with the terms of Section 6.2 of the
Credit Agreement, and the Borrowers hereby agree that such Default Rate shall be
charged on such Obligations from the earliest date that a Specified Existing
Event of Default occurred (which the Borrowers agree is January 31, 2012) and
shall continue to bear interest at the Default Rate until such time as all
Specified Existing Events of Default (including, without limitation, any
Existing Events of Default and any Specified Future Defaults or Non-Material
Future Defaults that become Events of Default) and all other Events of Default
have been cured or waived in writing in accordance with the terms of the Credit
Agreement. The Default Rate on such Specified Existing Events of Default shall
be due and payable in full on April 1, 2012 and on demand thereafter.

 

7



--------------------------------------------------------------------------------

(v) Notwithstanding anything to the contrary and regardless of whether the
Forbearance Period is still in effect, no Mandatory Conversion can be exercised
while the Specified Existing Events of Default, any Specified Future Defaults
that become Defaults or any other Default is existing.

(vi) The forbearance set forth in Section 3(b) on the part of Grace Bay shall
not, and shall not be deemed to, relieve in any manner any Borrower from
complying with all limitations, restrictions, prohibitions or requirements that
would otherwise be effective or applicable under the Credit Agreement or any
other Loan Documents (including all limitations, restrictions, prohibitions or
requirements that extend to subsidiaries not party to the Credit Agreement)
during the term of this Agreement, or otherwise during the continuance of any
Default or Event of Default.

4. Automatic Termination of Forbearance Period. Grace Bay’s agreement to forbear
pursuant to Section 3(b) of this Agreement shall automatically terminate,
without notice or any other further act or instrument being required, upon the
occurrence of any of the following:

(a) if any Borrower makes or pursues a claim pursuant to a judicial process
against Grace Bay or any of its affiliates in respect of matters arising under
the Loan Documents;

(b) the existence of any Material Default, other than the Existing Events of
Default and Specified Future Defaults;

(c) a Borrower material breach of any agreement or covenant contained in this
Agreement (it being acknowledged that breaches of Section 5 and 7(a) of this
Agreement beyond any applicable grace period provided therein shall be deemed to
be material);

(d) any representation or warranty made by any Borrower in Section 8(g) of this
Agreement shall prove to be false or misleading as of the date when made;

(e) the forbearance by the Senior Lender under that certain Senior Forbearance
Agreement (as defined below) shall have terminated for any reason or otherwise
ceases to be in full force and effect;

(f) the Senior Lender (or any agent or representative of the Senior Lender)
takes any action or remedy with respect to any default or event of default that
occurs under the Senior Debt Documents (including, without limitation,
acceleration of the maturity of the Indebtedness under the Senior Debt
Documents); and

(g) the forbearance by the Bridge Lender under that certain Forbearance
Agreement by and among Borrowers and Peak Holding Corp. dated as of the date
hereof (the “Bridge Loan Forbearance Agreement”) shall have terminated for any
reason or otherwise ceases to be in full force and effect.

 

8



--------------------------------------------------------------------------------

5. Certain Agreements.

(a) From the date hereof and at all times thereafter, the Borrowers agree that
the reports in Sections 6(a) and (b) of the Schedule to the Credit Agreement
shall be provided within the time periods set forth in such Section, regardless
of whether such reports contain material non-public information. The Borrowers
shall not refute or otherwise claim any defense to providing a Compliance
Certificate within 30 days of the end of each month and shall not redact any
information from such Compliance Certificate.

(b) From the date hereof and at all times thereafter, the Borrowers agree that
the Amortization Right shall be exercisable by Grace Bay upon receiving
knowledge that the Minimum Revenues test for the applicable fiscal quarter has
not been met, regardless of whether a Compliance Certificate or any other report
providing information regarding Minimum Revenues for such fiscal quarter has
been delivered to Grace Bay or any other Person. For the avoidance of doubt,
subject to the terms, conditions, modifications and amendments set forth in this
Agreement and any documents or instruments executed in connection herewith,
Grace Bay, subject to the provisions of Section 3(c), has agreed to forbear,
during the Forbearance Period, from exercising its rights and remedies under the
Credit Agreement and other Loan Documents or applicable law in respect of or
arising out of the its Amortization Right with respect to the Missed December
Revenues Threshold and the Missed Forbearance Period Minimum Revenues Test.

(c) From the date hereof and at all times thereafter, the Borrowers shall
deliver to Grace Bay: (i) as soon as available, but no later than thirty
(30) days after the last day of each month, a consolidated balance sheet and
income statement prepared by the Borrowers covering the Borrowers’ and their
Subsidiaries’ consolidated operations for such month certified by the chief
financial officer of Comverge in form satisfactory to Grace Bay; (ii) as soon as
available, but no later than forty-five (45) days after the last day of each
fiscal quarter, a consolidated balance sheet and income statement prepared by
the Issuers covering the Issuers’ and their Subsidiaries’ consolidated
operations for such fiscal quarter certified by the chief financial officer of
Comverge and in form satisfactory to Grace Bay; (iii) as soon as available, but
no later than ninety (90) days after the last day of each Issuer’s fiscal year,
audited consolidated financial statements of Comverge prepared under GAAP,
consistently applied, together with an unqualified opinion (except for the
opinion delivered in connection with the financial statements for the 2011
fiscal year, which opinion may be qualified) on the financial statements from an
independent certified public accounting firm acceptable to Grace Bay in its
reasonable discretion (it being acknowledged and agreed that
PricewaterhouseCoopers or any other nationally recognized accounting firm is
acceptable to Grace Bay); (iv) to the extent not already delivered to Grace Bay,
(a) copies of all notices of default delivered to or received from Senior Lender
within two days of the receipt or delivery thereof, (b) amendments,
restatements, or other modifications of the Senior Debt Documents or any other
material agreements entered into between any Borrower or guarantor and Senior
Lender in connection with the Senior Debt Documents on the same day as such
amendment, restatement or modification is entered into, and (c) copies of all
financial reporting and borrowing base certificates delivered to Senior Lender,
on the same day as delivered to Senior Lender (iv) in the event that any
Borrower becomes subject to the reporting requirements under the Securities
Exchange Act of 1934 (as in effect from time to time) within five (5) days of
filing, all reports on Form 10-K, 10-Q and 8-K filed with the United States
Securities and Exchange Commission (and any successor thereto) or a link thereto
on such Borrower’s or another website on the Internet; (vi) a prompt report of
any legal

 

9



--------------------------------------------------------------------------------

actions pending or threatened against any Borrower or any of its Subsidiaries
which, if adversely determined, could reasonably be expected to cause a Material
Adverse Change; (vii) prompt notice of an event that materially and adversely
affects the value of the intellectual property owned or licensed by any
Borrower; and (viii) budgets, sales projections, operating plans and other
financial information reasonably requested by Grace Bay within the time period
provided at the time of such request (provided such time period shall be
reasonable in light of the information requested).

(d) From the date hereof and at all times thereafter, the Borrowers shall
deliver on every other Wednesday (or if Wednesday is not a Business Day, on the
next succeeding Business Day) (i) a rolling 13 week cash flow, reflecting actual
results from the prior week period compared to (A) the immediately preceding
rolling 13 week cash flow delivered to Grace Bay and (B) any annual forecast
delivered pursuant to Section 5(c)(viii) of this Agreement and (ii) the
projected results for the subsequent 13 week period, together with management’s
discussion of any variance from the prior cash flow or any annual forecast.

A breach (which shall continue to exist for a period of (a) five (5) days with
respect to Sections 5(a), 5(b) and 5(c) of this Agreement and (b) two
(2) Business Days with respect to Section 5(d) of this Agreement, after the
occurrence of such breach) by any Borrower of any of the foregoing provisions of
this Section 5 shall constitute an Event of Default under the Credit Agreement.

6. Conditions Precedent. The effectiveness of this Agreement is subject to the
following conditions precedent:

(a) the execution and delivery of this Agreement by Grace Bay and each Borrower
and this Agreement shall be in full force and effect;

(b) all representations and warranties made by the Borrowers in Section 8 below
being true and correct in all material respects as of the date hereof;

(c) the Acquisition Agreement shall have been duly executed by the parties
thereto, and such Acquisition Agreement shall be in full force and effect;

(d) Borrowers shall have delivered to Grace Bay a copy, certified by an
authorized officer of Comverge as true, correct and complete, of the
fully-executed Forbearance Agreement and Sixth Amendment with respect to the
Senior Debt Documents, by and among the Borrowers, the Senior Lender and the
other parties thereto, such agreement shall be in full force and effect and
shall be in form and substance reasonably acceptable to Grace Bay (the “Senior
Forbearance Agreement”); and

(e) Grace Bay shall have received a forbearance fee of $75,000 (the “Forbearance
Fee”), which Forbearance Fee shall be fully earned, due and payable in
immediately available funds, and non-refundable on the date hereof and shall be
paid in full by the Borrowers on the date hereof.

7. Post-Closing Covenant. The Borrowers shall comply with the following
covenants (it being understood and agreed that the failure to comply with such
covenants by the due date set forth below shall be an Event of Default under the
Credit Agreement):

(a) On or prior to 10 days after the date of this Agreement, Borrowers shall
deliver to Grace Bay Comverge’s board of director’s approved financial plan (the
“Forecast”) for the 2012 fiscal year in order to set the financial covenants in
Section 5 of the Schedule to the Credit Agreement and to set the Minimum Revenue
thresholds in Section 1(d) of the Schedule to the Credit Agreement for the 2012
fiscal year;

 

10



--------------------------------------------------------------------------------

(b) On or prior to 30 days after the date of this Agreement (or such later date
as Grace Bay may agree in its sole discretion), Grace Bay shall receive evidence
satisfactory to Grace Bay that the Indebtedness related to that certain UCC-1
financing statement filed with the Delaware Department of State on January 10,
2007 with the initial filing number of 2007 0136019 by General Electric Capital
Corporation against Comverge has been paid in full and a UCC-3 termination
statement has been filed with respect to such UCC-1 financing statement and all
other Liens with respect to such Indebtedness have been released in a manner
satisfactory to Grace Bay;

(c) Borrowers shall pay, or reimburse Grace Bay for, all reasonable
out-of-pocket costs and expenses incurred by Grace Bay in connection with this
Agreement, including, without limitation, the preparation, negotiation and
execution of this Agreement (including reasonable attorney’s fees of counsel to
Grace Bay) within five (5) days after receipt of an invoice;

(d) On or before 10 days after the date of this Agreement, Borrowers shall
provide to Grace Bay a pledge agreement and appropriate certificates and powers
or financing statements, pledging all of the direct or beneficial ownership
interest in each Person that Senior Lender has received a pledge agreement for,
in form and substance reasonably satisfactory to Grace Bay; and

(e) On or before 30 days after the date of this Agreement (or such later date as
Grace Bay may agree in its sole discretion), Borrowers shall (i) provide to
Grace Bay a pledge agreement and appropriate certificates and powers or
financing statements, pledging all of the direct or beneficial ownership
interest in Comverge International and Comverge South Africa, Ltd. in form and
substance reasonably satisfactory to Grace Bay; provided, that only 65% of the
total outstanding voting Equity Interests of Comverge International and Comverge
South Africa, Ltd. shall be required to be pledged if both (A) such Person is a
“controlled foreign corporation” (as that term is defined in the Internal
Revenue Code of 1986, as in effect from time to time) and (B) pledging a greater
amount would result in adverse tax consequences and (ii) execute such documents
and take such other actions as Grace Bay may reasonably request to accomplish
the foregoing.

8. Representations and Warranties. Each Borrower hereby represents and warrants
to Grace Bay as follows:

(a) each Borrower is a corporation or limited liability company, as applicable,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable;

(b) each Borrower has the power and authority to execute and deliver this
Agreement and to perform its obligations under this Agreement;

 

11



--------------------------------------------------------------------------------

(c) the execution, delivery and performance by each Borrower of this Agreement
and the performance by such Borrower of each other Loan Document to which it is
a party (i) are within its corporate, limited liability company or other entity
powers, (ii) have been duly authorized by all necessary action, (iii) are not in
contravention of any law, rule, or regulation applicable to it, or any order,
judgment, decree, writ, injunction, or award of any arbitrator, court, or
Governmental Body, or of the terms of its Constitutional Documents, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected, (iv) do not and will not result in or require the
creation of any Lien (other than Permitted Liens) upon or with respect to any of
its properties, (v) do not and will not result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval material to its operations or any of its
properties, and (vi) do not and will not require any approval of such Borrower’s
interestholders or any approval or consent of any Person under any material
contractual obligation of such Borrower, other than consents or approvals that
have been obtained and that are still in force and effect

(d) no authorization or approval or other action by, and no notice to or filing
with, any Governmental Body is required in connection with the due execution,
delivery and performance by such Borrower of this Agreement or any other Loan
Document to which it is or will be a party or any other Loan Document to which
it is or will be a party, other than filings with the United States Securities
and Exchange Commission.

(e) this Agreement constitutes the legal, valid and binding obligation of each
Borrower, enforceable against each Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditor’s rights generally or by
equitable principles relating to enforceability;

(f) no injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Body against any Borrower;

(g) no Material Default exists or is continuing, other than the Specified
Existing Events of Default;

(h) this Agreement has been entered into without force or duress, of the free
will of any Borrower. Each Borrower’s decision to enter into this Agreement is a
fully informed decision and such Borrower is aware of all legal and other
ramifications of such decision;

(i) (i) the Borrowers have thoroughly read and reviewed the terms and provisions
of this Agreement in its full and final form and are familiar with the same,
(ii) the terms and provisions contained herein are clearly understood by the
Borrowers and have been fully and unconditionally consented to by the Borrowers,
(iii) the Borrowers have had full benefit and advice of counsel of their own
selection, or the opportunity to obtain the benefit and advice of counsel of
their own selection, in regard to understanding the terms, meaning and effect of
this Agreement and (iv) this Agreement has been entered into by the Borrowers
freely, voluntarily, and with full knowledge, and (v) in executing this
Agreement, each Borrower is relying on no representations, either written or
oral, express or implied, made to such Borrower by any other party hereto or any
other Person. Each Borrower acknowledges that Grace Bay’s agreements set forth
in this Agreement are adequate and sufficient consideration for the agreements
of the Borrowers set forth in this Agreement; and

 

12



--------------------------------------------------------------------------------

(j) the representations and warranties contained in the Credit Agreement are
true and correct, in all material respects, as of the date hereof, except to the
extent that such representations and warranties relate expressly to an earlier
date, in which case they are true and correct in all material respect as of such
earlier date.

9. No Waiver. Except as amended or modified pursuant to this Agreement,
(i) Grace Bay reserves all rights, privileges and remedies under the Loan
Documents and (ii) the Credit Agreement and other Loan Documents remain
unmodified and in full force and effect. All references in the Loan Documents to
the Credit Agreement shall be deemed to be references to the Credit Agreement as
amended hereby.

10. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement in any number of separate counterparts, each of which when so
executed, shall be deemed an original and all said counterparts when taken
together shall be deemed to constitute but one and the same instrument. Any
facsimiled or photocopied signatures hereto, or signatures delivered by email
(in .pdf format) shall be deemed original signatures hereto, all of which shall
be equally valid.

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each Borrower and its respective successors and assigns and Grace
Bay and its successors and assigns; provided, however, no Borrower shall assign
any of its rights or obligations under this Agreement and any such prohibited
assignment shall be absolutely void ab initio.

12. Further Assurance. Each Borrower hereby agrees to execute and deliver or
cause to be executed and delivered, from time to time, as and when reasonably
requested by Grace Bay, all such documents, instruments and agreements and to
take or cause to be taken such further or other action as the Grace Bay may
reasonably deem necessary or desirable in order to carry out the intent and
purposes of this Agreement, the Credit Agreement and the other Loan Documents.

13. GOVERNING LAW; JURISDICTION; VENUE; MUTUAL JURY TRIAL WAIVER. THE PROVISIONS
IN THE CREDIT AGREEMENT WITH RESPECT TO GOVERNING LAW, JURISDICTION, VENUE AND
MUTUAL WAIVER OF JURY TRIAL ARE APPLICABLE TO THIS AGREEMENT AS IF FULLY SET
FORTH HEREIN.

14. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

15. Reaffirmation. Each Borrower as debtor, grantor, pledgor, guarantor,
assignor, or in any other similar capacity in which such Borrower grants Liens
or security interests in its property or otherwise acts as accommodation party
or guarantor, as the case may be, hereby

 

13



--------------------------------------------------------------------------------

(a) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Loan Documents to which it is a party
(after giving effect hereto) and (b) to the extent such Borrower granted Liens
on or security interests in any of its property pursuant to any such Loan
Document as security for or otherwise guaranteed the Obligations and/or its
obligations under or with respect to the Loan Documents, ratifies and reaffirms
such guarantee and grant of security interests and Liens and confirms and agrees
that such security interests and Liens hereafter secure all of the Obligations
as amended hereby. Each of the Borrowers hereby consents to this Agreement and
acknowledges that each of the Loan Documents remains in full force and effect
and is hereby ratified and reaffirmed. The execution of this Agreement shall not
operate as a waiver of any right, power or remedy of Grace Bay, constitute a
waiver of any provision of any of the Loan Documents or serve to effect a
novation of the Obligations.

16. Ratification of Liability; Acknowledgment of Rights; Release of Claims.

(a) Each Borrower hereby ratifies and confirms its respective liabilities,
obligations and agreements under the Credit Agreement and the other Loan
Documents and the Liens and security interests created thereby, and acknowledges
that: (i) it has no defenses, claims or set-offs to the enforcement by Grace Bay
of such liabilities, obligations and agreements; (ii) Grace Bay has fully
performed all undertakings owed to it as of the date hereof and (iii) except to
the limited extent of Grace Bay’s consents contained in this Agreement, Grace
Bay does not waive, diminish or limit any term or condition contained in the
Credit Agreement or in any of the other Loan Documents.

(b) Effective on the date hereof, each Borrower, for itself and on behalf of its
successors, assigns, and officers, directors, employees, agents and attorneys,
and any Person acting for or on behalf of, or claiming through it, hereby
waives, releases, remises and forever discharges Grace Bay, each of its
affiliates, and each of its respective successors in title, past, present and
future officers, directors, employees, limited partners, general partners,
investors, attorneys, assigns, subsidiaries, shareholders, trustees, agents and
other professionals and all other Persons and entities to whom Grace Bay would
be liable if such Persons or entities were found to be liable to such Borrower
(each a “Releasee” and collectively, the “Releasees”), from any and all past,
present and future claims, suits, liens, lawsuits, adverse consequences, amounts
paid in settlement, debts, deficiencies, diminution in value, disbursements,
demands, obligations, liabilities, causes of action, damages, losses, costs and
expenses of any kind or character, whether based in equity, law, contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
common law (each a “Claim” and collectively, the “Claims”), whether known or
unknown, fixed or contingent, direct, indirect, or derivative, asserted or
unasserted, matured or unmatured, foreseen or unforseen, past or present,
liquidated or unliquidated, suspected or unsuspected, which such Borrower ever
had from the beginning of the world, now has, or might hereafter have against
any such Releasee which relates, directly or indirectly to the Credit Agreement,
any other Loan Document, in each case, for any acts or omissions occurring on or
prior to the date of this Agreement of any such Releasee with respect to the
Credit Agreement or any other Loan Document, or to the lender-borrower
relationship evidenced by the Loan Documents, except for the duties and
obligations set forth in this Agreement. As to each and every Claim released
hereunder, each Borrower hereby represents that it has received the advice of
legal counsel with regard to the releases contained herein, and having been so
advised, specifically waives the benefit of the provisions of Section 1542 of
the Civil Code of California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

14



--------------------------------------------------------------------------------

As to each and every Claim released hereunder, each Borrower also waives the
benefit of each other similar provision of applicable federal or state law
(including, without limitation, the laws of the state of California), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

Each Borrower acknowledges that it may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
Claims and agrees that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts. This release
shall be and remain in full force and effect notwithstanding the discovery by
each Borrower after the date hereof (i) of any new or additional Claim against
any Releasee, (ii) of any new or additional facts in any way relating to this
release, (iii) that any fact relied upon by it was incorrect, or (iv) that any
representation or warranty made by any Releasee was untrue or that any Releasee
concealed any fact, circumstance or claim relevant to such Borrower’s execution
of this release. Each Borrower understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

(c) Each Borrower, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
(i) none of the provisions of the above release shall be construed as or
constitute an admission of any liability on the part of any Releasee; (ii) it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by such
Person pursuant to this Section 16; and (iii) any attempt to assert a Claim
barred by the provisions of this Section 16 shall subject it to the provisions
of applicable law setting forth the remedies for the bringing of groundless,
frivolous or baseless claims or causes of action. Each Borrower further agrees
that it shall not dispute the validity or enforceability of the Credit Agreement
or any of the other Loan Documents or any of its obligations thereunder, or the
validity, priority, enforceability or the extent of Grace Bay’s Lien on any item
of Collateral under the Credit Agreement or the other Loan Documents. If any
Borrower or any of its respective successors, assigns, or officers, directors,
employees, agents or attorneys, or any Person acting for or on behalf of, or
claiming through it violate the foregoing covenant, such Person, for itself and
its successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by such Releasee as a result of such
violation. In agreeing to the foregoing release, each Borrower expressly
disclaims

 

15



--------------------------------------------------------------------------------

any reliance on any representations or warranties, acts or omissions by any of
the Releasees and hereby agrees and acknowledges that the validity and
effectiveness of the above release do not depend in any way on any such
representations or warranties, acts or omissions or the accuracy, completeness
or validity thereof.

(d) The provisions of this Section 16 shall survive the termination of this
Agreement and the other Loan Documents and the payment in full of the
Obligations.

(e) Borrower acknowledges that the foregoing release is a material inducement to
the Grace Bay’s decision to enter into this Agreement.

17. No Disregard of Loan Documents. Each Borrower acknowledges that the parties
hereto have not entered into a mutual disregard of the terms and provisions of
the Credit Agreement or the other Loan Documents, or engaged in any course of
dealing in variance with the terms and provisions of the Credit Agreement or the
other Loan Documents, within the meaning of any applicable law of the State of
California or otherwise.

18. Borrowers Remain in Control. Each Borrower acknowledges that it remains in
control of its business and affairs and determines the business plan, for, and
employment, management and operating directions and decisions for its business
and affairs.

19. Submission of Agreement. The submission of this Agreement to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Grace Bay to forbear from exercising any of their rights and
remedies under the Loan Documents, and this Agreement shall have no binding
force or effect until all of the conditions to the effectiveness of this
Agreement have been satisfied as set forth herein.

20. Loan Document. This Agreement constitutes a Loan Document. Any breach by any
Borrower of any material term, provision, covenant, agreement, representation or
warranty set forth in this Agreement shall constitute an immediate Event of
Default under the Credit Agreement.

21. Rights of Grace Bay in Bankruptcy; Tolling of Certain Time-Related Defenses.
Each Borrower acknowledges and agrees that all time-related defenses, such as
statutes of limitations, doctrines of estoppel, doctrines of laches or any other
rules of law or equity of similar nature, are hereby tolled with respect to all
rights, claims and causes of action of any kind whatsoever that Grace Bay may
have against Borrowers under the Credit Agreement and the other Loan Documents
as of the time of the effective date of this Agreement through and including the
date which is sixty (60) days after the Forbearance Termination Date. Each
Borrower hereby waives all such time-related defenses to the extent such
defenses are hereby tolled.

22. Amendment to Credit Agreement.

(a) Clause (xi) of Section 4.6 of the Credit Agreement is hereby amended in its
entirety as follows:

“(xi) directly or indirectly enter into or permit to exist any material
transaction with any Affiliate of any Borrower, except for (a) transactions that
are in the ordinary course of such Borrower’s business, upon fair and reasonable
terms that are no less favorable to such Borrower than would be obtained in an
arm’s length transaction with a non-affiliated Person, (b) transactions between
or among the Borrowers, and (c) transfer of any assets of a Subsidiary which is
not a Borrower to a Borrower to, including pursuant to dividends from such
Subsidiary to a Borrower;”

 

16



--------------------------------------------------------------------------------

(b) Section 7 of the Credit Agreement is hereby amended by amending and
restating the definition of “Adjusted Quick Ratio” in its entirety as follows:

“Adjusted Quick Ratio” is a ratio of (i) (A) as of any date, Borrowers’
consolidated, unrestricted cash and Cash Equivalents, to the extent that each of
the foregoing is deposited or maintained with Senior Lender, plus (B) Borrowers’
billed and unbilled Accounts to (ii) (A) Current Liabilities, minus (B) the
current portion of Deferred Revenue.

(c) The following definitions are hereby added to Section 7 of the Credit
Agreement:

“Forbearance Agreement” means that certain Forbearance Agreement with respect to
the Loan, dated as of March 26, 2012, by and among Borrowers and Grace Bay
Holdings II, LLC.

“Grace Bay” means Grace Bay Holdings II, LLC.

“NPA” means that certain Note Purchase Agreement dated as of March 26, 2012 by
and among borrowers, Peak Holding Corp., and the purchasers pursuant thereto.

“Note Documents” has the meaning set forth in the NPA.

(d) The definition of “Permitted Indebtedness” in Section 7 of the Credit
Agreement is amended to add the following clause (xi):

“(xi) Indebtedness incurred under the NPA and the Note Documents, in each case,
as in effect on the date of the Forbearance Agreement.”

(e) The definition of “Permitted Liens” in Section 7 of the Credit Agreement is
amended to add the following clauses:

“(xviii) Liens of landlords (i) arising by statute or under any lease entered
into in the ordinary course of business, (ii) on fixtures and movable tangible
property located on the real property leased or subleased from such landlord,
(iii) for amounts not overdue or that are being contested in good faith by
appropriate proceedings diligently conducted and (iv) for which adequate
reserves or other appropriate provisions are maintained on the books of such
Person in accordance with GAAP;

 

17



--------------------------------------------------------------------------------

(xix) Liens, pledges or deposits to secure the performance of bids, tenders,
sales, contracts, licenses and leases (other than for the repayment of
Indebtedness), statutory obligations, surety or appeal bonds, customs or
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (in each case not related to judgments or
litigation);

(xx) encumbrances arising by reason of zoning restrictions, licenses,
reservations, covenants, easements, rights-of-way, restrictions and other
similar encumbrances affecting real property which do not in any case materially
detract or impair from the value or marketability of the property subject
thereto or materially adversely interfere with the ordinary conduct of the
business of the applicable Person;

(xxi) any interest of title of a lessor under, and Liens arising from UCC-1
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to operating leases;

(xxii) (i) Liens in favor of Wells Fargo Bank, N.A. in that certain Deposit
Account described in clause (c) of the final sentence of Section 8(b) of the
Schedule and (ii) Liens in favor of Entergy Corporation in that certain Deposit
Account described in clause (e) of the final sentence of Section 8(b) of the
Schedule; and

(xxiii) Liens arising under the NPA and Note Documents, in each case, as in
effect on the date of the Forbearance Agreement.”

(f) Section 8(b) of the Schedule to the Credit Agreement is amended to delete
the final sentence thereof and replace it with the following sentence:

“Notwithstanding the foregoing, Grace Bay shall not require a Control Agreement
in respect of the following Deposit Accounts solely to the extent that such
Deposit Accounts are not subject to a Control Agreement or, except with respect
to clause (a) solely to the extent the Deposit Accounts are maintained at
Silicon Valley Bank with no Control Agreement over such Deposit Accounts, any
other method of “control” as defined in the Code in favor of the Senior Lender
or any holder of Indebtedness incurred under the Senior Debt Documents or Peak
Holding Corp. or any holder of Indebtedness under the NPA: (a) any Deposit
Accounts exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of any Borrower’s employees and
identified to Grace Bay by Borrower as such, (b) that certain Deposit Account,
account number ending 6759, maintained by the Issuers at Wells Fargo Bank, N.A.
so long as the aggregate amount on deposit in such account does not exceed
$50,000 at any one time, (c) that certain Deposit Account, account number ending
2831, maintained by the Borrower at Wells Fargo Bank, N.A. so long as the
aggregate amount on deposit in such account does not exceed $650,000 at any one
time and so long as such account is used solely to hold lease deposits and funds
used to cash collateralize letters of credit or credit cards issued by Wells
Fargo Bank, N.A., (d) that certain Deposit Account, account number ending 30511,
maintained by the Borrower at Blackrock, Inc. so long as the aggregate amount on
deposit in such account does not exceed $2,000,000 at any one time

 

18



--------------------------------------------------------------------------------

and so long as such account is used solely to hold funds used to cash
collateralize bids in connection with ISO New England auctions, and (e) that
certain Deposit Account, to be opened after the Effective Date in the name of
Comverge and maintained as a customer incentive account for Entergy Corporation,
so long as the aggregate amount on deposit in such account does not exceed
$500,000 at any one time and so long as such account is used solely to hold
funds used to cash collateralize bids in connection with ISO New England
auctions; provided, that Borrower shall deliver to Grace Bay, concurrently with
the Compliance Certificate delivered pursuant to Section 6(a) of the Schedule, a
report detailing the balance in each of the foregoing Deposit Accounts at the
end of each calendar month and the highest balance in each such Deposit Account
during such month and, upon request of Grace Bay, copies of all bank statements
with respect to such Deposit Accounts.”

(g) Section 8.5 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following in lieu thereof:

“Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents to the contrary, all notices, consents, requests, approvals, demands,
or other communication by any party to the Credit Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail or facsimile transmission; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. Grace Bay or the Borrowers
may change their mailing or electronic mail address or facsimile number by
giving the other party written notice thereof in accordance with the terms of
this Section 8.5.

 

If to any Borrower:   

c/o Comverge, Inc.

5390 Triangle Parkway

Suite 300

Norcross, Georgia 30092

Attn: Mr. David Mathieson

Fax: (770) 696-7665

Email: dmathieson@comverge.com

With a copy to:   

Baker Botts L.L.P.

98 San Jacinto Blvd., Suite 1500

Austin, Texas 78701

Attn: Steven Tyndall, Esq.

Fax: (512) 322-8328

Email: steve.tyndall@bakerbotts.com

 

19



--------------------------------------------------------------------------------

If to Grace Bay:   

Grace Bay Holdings II, LLC

1450 Brickell Avenue, 31st Floor

Miami, Florida 33131

Attn: Fraser Preston

Fax: (305) 379-2322

Email: fpreston@higcapital.com

With a copy to:   

Kirkland & Ellis LLP

555 California Street

San Francisco, California 94104

Attn: Francesco Penati, Esq.

Fax: (415) 277-6154

Email: fpenati@kirkland.com”

23. Amendment to Compliance Certificate. The Compliance Certificate shall be
amended and modified as follows:

(a) the reference to “Partners for Growth III, L.P. (“PFG)” shall be deleted and
replaced with “Grace Bay Holdings II, LLC (“Grace Bay”)”;

(b) each reference to “PFG” shall be deleted and replaced with “Grace Bay”; and

(c) the reference to “(the “Agreement”)” shall be deleted and replaced with “(as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Agreement”; the capitalized terms used herein without definition shall have
the meanings ascribed to such terms in the Agreement)”.

24. Temporary Amendment to Compliance Certificate. During (but not after) the
Forbearance Period, the Compliance Certificate shall be amended and modified as
follows:

(a) the language in certification (ii) of the Compliance Certificate shall be
deleted in its entirety and replaced with the following in lieu thereof:

“all representations and warranties of the Borrowers stated in the Loan
Documents are true and are not misleading in any material respect with respect
to the Collateral (taken as a whole), the perfection, priority or enforceability
of Grace Bay’s Lien in the Collateral (taken as a whole) or the financial
statements delivered by the Borrowers to Grace Bay, when made or deemed to be
made,”; and

(b) the language in certification (v) of the Compliance Certificate shall be
deleted in its entirety and replaced with the following in lieu thereof:

“there are no defaults under the Loan Documents or Events of Default existing,
other than Existing Events of Default (as defined in the Forbearance Agreement)
and default or Events of Default which are not Material Defaults (as defined in
the Forbearance Agreement), in each case, that are currently being forborne
under the Forbearance Agreement.”.

 

20



--------------------------------------------------------------------------------

25. Legend. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE
SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN AMENDED
AND RESTATED SUBORDINATION AGREEMENT (THE “INTERCREDITOR AGREEMENT”) DATED AS OF
MARCH 26, 2012 BY AND AMONG SILICON VALLEY BANK, GRACE BAY HOLDINGS II, LLC AND
PEAK HOLDING CORP., AS NOTE AGENT, TO THE INDEBTEDNESS (INCLUDING INTEREST) OWED
BY THE BORROWERS.

[Remainder of page intentionally left blank; signature pages follow]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

BORROWERS:

COMVERGE, INC.,

a Delaware corporation

By:  

/s/ David Mathieson

  Name:   David Mathieson   Title:   Executive Vice President and     Chief
Financial Officer

ENERWISE GLOBAL TECHNOLOGIES, INC.,

a Delaware corporation

By:  

/s/ David Mathieson

  Name:   David Mathieson   Title:   Vice President

COMVERGE GIANTS, LLC,

a Delaware limited liability company

By:  

/s/ David Mathieson

  Name:   David Mathieson   Title:   Vice President

PUBLIC ENERGY SOLUTIONS, LLC,

a New Jersey limited liability company

By:  

/s/ David Mathieson

  Name:   David Mathieson   Title:   Vice President

PUBLIC ENERGY SOLUTIONS NY, LLC,

a Delaware limited liability company

By:  

/s/ David Mathieson

  Name:   David Mathieson   Title:   Vice President

 

[SIGNATURE PAGE TO FORBEARANCE AGREEMENT]



--------------------------------------------------------------------------------

CLEAN POWER MARKETS, INC.,

a Pennsylvania corporation

By:  

/s/ David Mathieson

  Name:   David Mathieson   Title:   Vice President

ALTERNATIVE ENERGY RESOURCES, INC.,

a Delaware corporation

By:  

/s/ David Mathieson

  Name:   David Mathieson   Title:   Vice President

 

[SIGNATURE PAGE TO FORBEARANCE AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

GRACE BAY HOLDINGS II, LLC,

as sole holder of the Loans

By:  

/s/ Richard Siegel

  Name:   Richard Siegel   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO FORBEARANCE AGREEMENT]